CALDWELL, Circuit Judge.
I dissent from the language of the court as to the presumptions arising from, and the legal effect of, the issuance of municipal bonds. It states the doctrine on that subject much too broadly. Moreover, what is said on that subject is obiter, for we are all agreed that it conclusively appears from the statement of facts “that the construction of the railroad through the township of Grattan never was a condition precedent to the issue of the bonds.” That being so, why should the court go out of its way to say that, if the construction of the road through the township had been made a condition precedent to the exercise of the power to issue the bonds, and the road had not been constructed at all, the mere issuance of the bonds would estop the defendant from showing that fact?